     Case 1:20-cv-01090-DAD-EPG Document 18 Filed 03/16/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LEONARD SHAWN ROBINSON,                           No. 1:20-cv-01090-NONE-EPG (PC)
12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS TO DISMISS § 1983
13          v.                                         COMPLAINT
14   I. LEYVA, et al.,                                 (Doc. Nos. 11, 13)
15                       Defendants.
16

17          Plaintiff Leonard Robinson, a state prisoner, brought this civil rights action under 42

18   U.S.C. § 1983 pro se and in forma pauperis against 26 California state prison officials. (Doc. No.

19   11 at 1–2.) Plaintiff raises various claims against the named defendants, labeling some of them as

20   “unethical conduct,” “intimidation,” “criminal conspiracy,” “fabricating documents,” “breach of

21   duty,” as well as alleging violations of his First, Fifth, and Fourteenth Amendment rights. (Id. at

22   4, 7, 14–21.) This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

23   § 636(b)(1)(B) and Local Rule 302.

24          On September 22, 2020, the assigned magistrate judge screened plaintiff’s complaint,

25   found that it failed to comply with the applicable Federal Rules of Civil Procedure, and granted

26   plaintiff leave to file an amended complaint or a notice that he stood by his original complaint.

27   (Doc. No. 7.) On December 7, 2020, plaintiff filed his first amended complaint (“FAC”). (Doc.

28   No. 11.) Now pending before the court are the magistrate judge’s December 18, 2020 findings
                                                      1
     Case 1:20-cv-01090-DAD-EPG Document 18 Filed 03/16/21 Page 2 of 3


 1   and recommendations recommending, following screening, that plaintiff’s FAC be dismissed

 2   without prejudice. (Doc. No. 11.) In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C),

 3   the court has conducted a de novo review of this case. The court notes first that when plaintiff’s

 4   initial complaint was screened, the magistrate judge found that the lengthy complaint was in

 5   violation of Rule 8(a) of the Federal Rules of Civil Procedure requiring a pleading to contain “a

 6   short and plain statement of the claim showing that the pleader was entitled to relief,” (Doc. No. 7

 7   at 3), and that plaintiff’s “myriad of unrelated claims against different defendants in a single

 8   action” was in violation of Rules 18 and 20, (id. at 4). Although the magistrate judge screened

 9   plaintiff’s claims to the extent feasible, the magistrate judge added that it was “impossible to

10   determine what claim(s) Plaintiff [was] attempting to bring against each defendant.” (Id. at 5–12)

11   (alteration in original). Accordingly, the magistrate judge granted plaintiff leave to amend and

12   provided him instructions regarding how to properly and clearly plead the claims it appeared he

13   was attempting to bring, warning him that his failure to do so “may result in [the] dismissal of this

14   action.” (Id. at 11–12) (alteration in original). Plaintiff nevertheless filed his FAC in December

15   2020 without following magistrate judge’s instructions. (See Doc. No. 11.) The magistrate judge

16   screened the FAC and again found that plaintiff violated Rules 8, 18, 20 and recommended that

17   the FAC be dismissed without leave to amend. (Doc. No. 13 at 6–11.) Plaintiff has filed

18   objections to the pending findings and recommendations. (Doc. No. 17.)

19           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

20   conducted a de novo review of the case and finds plaintiff’s objections to be unpersuasive. Those
21   objections fail to address the issues analyzed in the pending findings and recommendations.

22   Instead, plaintiff raises additional scattered and difficult to decipher factual allegations in his

23   objections, which only further support the conclusions reached in the pending findings and

24   recommendations. See U.S. ex rel. Garst v. Lockheed-Martin Corp., 328 F.3d 374, 378–79 (7th

25   Cir. 2003) (“Length may make a complaint unintelligible, by scattering and concealing in a

26   morass of irrelevancies the few allegations that matter.”). The court therefore concludes that the
27   pending findings and recommendations are supported by the record and by proper analysis. See,

28   e.g., Kienast v. Turner, 844 F.2d 792 (9th Cir. 1988) (affirming the district court’s dismissal of a
                                                        2
     Case 1:20-cv-01090-DAD-EPG Document 18 Filed 03/16/21 Page 3 of 3


 1   case “for failure to comply with the federal rules by filing unintelligible pleadings.”); Schmidt v.

 2   Herrmann, 614 F.2d 1221, 1224 (9th Cir.1980) (upholding a Rule 8(a) dismissal for bringing

 3   “confusing, distracting, ambiguous, and unintelligible pleadings.”).

 4          Accordingly:

 5          1.      The findings and recommendations issued on December 18, 2020, (Doc. No. 13),

 6                  are ADOPTED in full;

 7          2.      The first amended complaint (Doc. No. 11) is DISMISSED, without prejudice, for

 8                  failure to comply with a court order and Federal Rule of Civil Procedure 8(a); and

 9          3.      The Clerk of Court is DIRECTED to assign a district judge to this case for the

10                  purpose of closing the case and close this case.

11   IT IS SO ORDERED.
12
        Dated:     March 15, 2021
13                                                         UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
